
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10(k)

18 March 2005

STRATEGIC RAIL AUTHORITY

and

GREAT NORTH EASTERN RAILWAY LIMITED

--------------------------------------------------------------------------------

INTERCITY EAST COAST
FRANCHISE AGREEMENT

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





Contents


CLAUSE


--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

1.    Interpretation and Definitions   1
2.    Commencement
 
1
3.    Term
 
2
4.    Franchisee's Obligations
 
2
5.    Arm's Length Dealings
 
2
6.    Compliance with Laws
 
2
7.    Entire Agreement
 
3
8.    Governing Law
 
3
SCHEDULE 1
 
6   Passenger Service Obligations   6
SCHEDULE 1.1
 
8   Service Development   8
APPENDIX 1 TO SCHEDULE 1.1
 
20   The Train Fleet   20
APPENDIX 2 TO SCHEDULE 1.1
 
24   Service Development Additional Factors   24
SCHEDULE 1.2
 
26   Operating Obligations   26
SCHEDULE 1.3
 
34   Additional Service Specifications   34
SCHEDULE 1.4
 
38   Passenger Facing Obligations   38
APPENDIX 1 TO SCHEDULE 1.4
 
48   Form of Passenger's Charter   48
APPENDIX 2 TO SCHEDULE 1.4
 
66   Alternative Transport   66
SCHEDULE 1.5
 
68   Information about Passengers   68
SCHEDULE 1.6
 
70   Committed Obligations   70
APPENDIX 1 TO SCHEDULE 1.6
 
98   Programme of Committed Obligations   98
APPENDIX 2 TO SCHEDULE 1.6
 
102   Liquidated Damages for Late Completion of Committed Obligations   102
APPENDIX 3 TO SCHEDULE 1.6
 
106
GNER HST Refurbishment
 
106      


i

--------------------------------------------------------------------------------




SCHEDULE 1.7
 
110   Franchise Services   110
SCHEDULE 1.8
 
116   Major Projects   116
SCHEDULE 2
 
118   Assets, Leases, Third Parties, Other Franchise Operations and Schemes  
118
SCHEDULE 2.1
 
119   Asset Vesting and Transfer   119
SCHEDULE 2.2
 
121   Security of Access Assets, Rolling Stock Leases, Station and Depot Leases
  121
SCHEDULE 2.3
 
125   Third Party Delivery of Passenger Services and Other Franchisees   125
SCHEDULE 2.4
 
127   Other Franchise Operations   127
SCHEDULE 2.5
 
129   Transport, Travel and Other Schemes   129
APPENDIX TO SCHEDULE 2.5
 
133   List of Transport, Travel and Other Schemes   133
SCHEDULE 3
 
136   Priced Options   136
SCHEDULE 4
 
138   Maintaining and Enhancing Stations, Depots and Trains   138
SCHEDULE 4.1
 
140   Franchise Facilities   140
APPENDIX TO SCHEDULE 4.1
 
146   Station Surveys   146
SCHEDULE 4.2
 
148   Persons with Disabilities and Disability Discrimination   148
APPENDIX TO SCHEDULE 4.2
 
154   Minor Works   154
SCHEDULE 5
 
156   Fares   156
SCHEDULE 5.1
 
158   Purpose, Structure and Construction   158
SCHEDULE 5.2
 
162   Franchisee's Obligation to Create Fares   162
SCHEDULE 5.3
 
164   Allocation of Fares to Fares Baskets   164
SCHEDULE 5.4
 
166   Regulation of Fares Basket Values   166      

ii

--------------------------------------------------------------------------------




SCHEDULE 5.5
 
168   Regulation of Individual Fares   168
SCHEDULE 5.6
 
170   Exceeding the Regulated Value, Regulated Price or Regulated Child Price  
170
SCHEDULE 5.7
 
172   Changes to Fares and Fares Regulation   172
SCHEDULE 5.8
 
176   Fares Regulation Information and Monitoring   176
SCHEDULE 6
 
178   Farebox Securitisation   178
SCHEDULE 7
 
180   Performance Benchmarks/Key Performance Indicators   180
SCHEDULE 7.1
 
182   Performance Benchmarks   182
APPENDIX 1 TO SCHEDULE 7.1
 
190   Cancellations Benchmark Table   190
APPENDIX 2 TO SCHEDULE 7.1
 
192   Capacity Benchmark Table   192
APPENDIX 3 TO SCHEDULE 7.1
 
194   Network Rail Benchmark Table   194
APPENDIX 4 TO SCHEDULE 7.1
 
197   Service Delivery Benchmark Table   197
SCHEDULE 7.2
 
200   Key Performance Indicators   200
APPENDIX TO SCHEDULE 7.2
 
218   Average Profit Table   218
SCHEDULE 8
 
223   Payments   223
SCHEDULE 8.1
 
225   Franchise Payments   225
SCHEDULE 8.2
 
233   Annual Franchise Payments   233
APPENDIX 1 TO SCHEDULE 8.2
 
236   Target Revenue (expressed in real terms)   236
APPENDIX 2 TO SCHEDULE 8.2
 
239   Figures for Calculation of Annual Franchise Payments   239
APPENDIX 3 TO SCHEDULE 8.2
 
241   (HRO scheme 1 only)   241
SCHEDULE 8.3
 
244   Miscellaneous Payment Provisions   244      


iii

--------------------------------------------------------------------------------




SCHEDULE 8.4
 
246   Track Access Adjustments and Station Charge Adjustments   246
SCHEDULE 9
 
250   Changes   250
SCHEDULE 9.1
 
252   Financial Consequences of Change   252
SCHEDULE 9.2
 
256   Identity of the Financial Model etc.   256
SCHEDULE 9.3
 
258   Runs of the Financial Model   258
APPENDIX TO SCHEDULE 9.3
 
264   Incentivising Long-Term Investment   264
SCHEDULE 9.4
 
266   Authority Risk Assumptions   266
SCHEDULE 10
 
268   Remedies, Termination and Expiry   268
SCHEDULE 10.1
 
270   Remedial Plans and Remedial Agreements   270
SCHEDULE 10.2
 
272   Termination and Expiry   272
SCHEDULE 10.3
 
274   Events of Default and Termination Event   274
SCHEDULE 10.4
 
280   Force Majeure   280
SCHEDULE 10.5
 
285   Liability   285
SCHEDULE 11
 
287   Agreement Management Provisions   287
SCHEDULE 12
 
291   Financial Obligations and Covenants   291
APPENDIX 1 TO SCHEDULE 12
 
299   Form of Performance Bond   299
APPENDIX 2 TO SCHEDULE 12
 
305   Form of Season Ticket Bond   305
SCHEDULE 13
 
314   Franchise Management and Information Obligations   314
SCHEDULE 13.1
 
316   Franchise Management   316
SCHEDULE 13.2
 
320   Information   320      

iv

--------------------------------------------------------------------------------




APPENDIX 1 TO SCHEDULE 13.2
 
332   Efficient Franchisee   332
APPENDIX 2 TO SCHEDULE 13.2
 
240   Key Assets   340
APPENDIX 3 TO SCHEDULE 13.2
 
342   Operational Information   342
APPENDIX 4 TO SCHEDULE 13.2
 
348   Passenger Journeys, Miles and Earnings Information   348
SCHEDULE 14
 
350   Preservation of Assets   350
SCHEDULE 14.1
 
352   Maintenance of Franchise   352
SCHEDULE 14.2
 
354   Maintenance of Operating Assets   354
SCHEDULE 14.3
 
358   Key Contracts   358
APPENDIX TO SCHEDULE 14.3
 
362   List of Key Contracts   362
SCHEDULE 14.4
 
364   Designation of Franchise Assets   364
APPENDIX TO SCHEDULE 14.4
 
368   List of Primary Franchise Assets   368
SCHEDULE 14.5
 
370   Dealing with Franchise Assets   370
SCHEDULE 15
 
372   Obligations Associated with Termination   372
SCHEDULE 15.1
 
374   Reletting Provisions   374
SCHEDULE 15.2
 
376   Last 12 or 13 Months of Franchise Period   376
SCHEDULE 15.3
 
382   Handover Package   382
APPENDIX TO SCHEDULE 15.3
 
384   Form of Handover Package   384
SCHEDULE 15.4
 
386   Provisions Applying on and after Termination   386
APPENDIX 1 TO SCHEDULE 15.4
 
392   Form of Transfer Scheme   392
APPENDIX 2 TO SCHEDULE 15.4
 
396   Form of Supplemental Agreement   396      


v

--------------------------------------------------------------------------------




SCHEDULE 16
 
410   Pensions   410
SCHEDULE 17
 
414   Confidentiality   414
SCHEDULE 18
 
418   Franchise Continuation Criteria   418
SCHEDULE 19
 
420   Other Provisions   420

[Schedules omitted from this copy]

vi

--------------------------------------------------------------------------------



THIS AGREEMENT is dated eighteenth March 2005

BETWEEN

(1)STRATEGIC RAIL AUTHORITY, whose principal place of business is at 55 Victoria
Street, London, SW1H 0EU (the Authority); and

(2)GREAT NORTH EASTERN RAILWAY LIMITED, whose registered office is at Sea
Containers House, 20 Upper Ground, London SE1 9PF (the Franchisee).

WHEREAS

        (A)  The Authority wishes to appoint a franchisee to provide railway
passenger services within its InterCity East Coast franchise and expects its
franchisee, on the terms of this Agreement, actively to seek, in all reasonable
business ways, greatly improved performance over the Franchise Term from its
employees, its Train Fleet and other assets, and from Network Rail and its other
suppliers, so as to deliver to the passenger the best railway passenger service
that can be obtained from the resources that are available to it.

        (B)  The Franchisee wishes to be appointed as the Authority's franchisee
for its InterCity East Coast franchise and intends, on the terms of this
Agreement, actively to seek, in all reasonable business ways, greatly improved
performance over the Franchise Term from its employees, its Train Fleet and
other assets, and from Network Rail and its other suppliers, so as to deliver to
the passenger the best railway passenger service that can be obtained from the
resources that are available to it.

        (C)  The following provisions of this Agreement are intended to reflect
and give effect to the matters referred to in Recitals (A) and (B).

1.     INTERPRETATION AND DEFINITIONS

        1.1   In this Agreement:

Conditions Precedent Agreement means the agreement between the Authority and the
Franchisee of even date herewith specifying certain conditions to be satisfied
prior to issue of a Franchise Commencement Certificate.

Definitions Agreement means the agreement between the Authority and the
Franchisee of even date herewith relating to the interpretation of this
Agreement and the Conditions Precedent Agreement.

        1.2   This Agreement, the Conditions Precedent Agreement and the
Definitions Agreement together constitute a single agreement, which is a
"franchise agreement" for the purposes of the Act, and shall be interpreted in
accordance with the Definitions Agreement.

2.     COMMENCEMENT

        2.1   The clauses of this Agreement and the provisions listed in clauses
2.1(a) to 2.1(r) (inclusive) shall take effect and be binding upon each of the
Authority and the Franchisee immediately upon signature of this Agreement:

(a)paragraph 5.3 of Schedule 1.4 (Passenger Facing Obligations);

(b)appropriate provisions (if any) of Schedule 1.6 (Committed Obligations);

(c)paragraph 1 of Schedule 2.1 (Asset Vesting and Transfer);

(d)paragraph 2 of Schedule 2.2 (Security of Access Assets, Rolling Stock Leases,
Station and Depot Leases);

1

--------------------------------------------------------------------------------



(e)paragraph 2 of Schedule 2.3 (Third Party Delivery of Passenger Services and
Other Franchisees);

(f)paragraphs 1 and 2 of Schedule 4.1 (Franchise Facilities);

(g)Schedule 5.1 (Purpose, Structure and Construction);

(h)Schedule 5.3 (Allocation of Fares to Fares Baskets);

(i)Schedule 5.7 (Changes to Fares and Fares Regulation);

(j)Schedule 9 (Changes);

(k)Schedule 10 (Remedies, Termination and Expiry);

(l)paragraphs 1 to 3 (inclusive) of Schedule 11 (Agreement Management
Provisions);

(m)paragraph 4 of Schedule 12 (Financial Obligations and Covenants);

(n)Schedule 13.1 (Franchise Management);

(o)paragraphs 1, 2, 5, 6, 7 and 8 of Schedule 13.2 (Information);

(p)Schedule 14.3 (Key Contracts);

(q)Schedule 17 (Confidentiality); and

(r)Schedule 19 (Other Provisions).

        2.2   The other provisions of this Agreement shall take effect and
become binding upon the parties on the Franchise Commencement Date.

3.     TERM

        This Agreement shall terminate on the Expiry Date or on the date of any
earlier termination pursuant to clause 2.2(a) of the Conditions Precedent
Agreement or pursuant to Schedule 10 (Remedies and Termination).

4.     FRANCHISEE'S OBLIGATIONS

        4.1   The Franchisee shall perform its obligations under this Agreement
in accordance with their terms and with that degree of skill, diligence,
prudence and foresight which would be exercised by a skilled and experienced
Train Operator of the InterCity East Coast franchise.

        4.2   Any obligation on the part of the Franchisee to use all reasonable
endeavours shall extend to consequent obligations adequately to plan and
resource its activities, and to implement those plans and resources, with all
due efficiency and economy.

        4.3   The Franchisee shall co-operate with the Authority and act
reasonably and in good faith in and about the performance of its obligations and
the exercise of its rights pursuant to this Agreement.

5.     ARM'S LENGTH DEALINGS

        The Franchisee shall ensure that every contract or other arrangement or
transaction to which it may become party in connection with this Agreement with
any person is on bona fide arm's length terms.

6.     COMPLIANCE WITH LAWS

        The Franchisee shall at all times during the Franchise Term perform the
Franchise Services and all its other obligations under this Agreement in
accordance with all applicable Laws.

2

--------------------------------------------------------------------------------




7.     ENTIRE AGREEMENT

        7.1   This Agreement, the Definitions Agreement and the Conditions
Precedent Agreement contain the entire agreement between the parties in relation
to the subject matter of this Agreement and supersede all prior agreements and
arrangements between the parties other than any confidentiality agreements or
undertakings which the Franchisee may have entered into with the Authority in
connection with its proposal to secure the provision of the Passenger Services
under this Agreement.

        7.2   The Franchisee hereby acknowledges that it is not entering into
this Agreement in reliance on any warranties, representations or undertakings
howsoever or to whomsoever made except in so far as such are:

(a)contained in this Agreement; or

(b)embodied in any warranties, representations or undertakings contained in the
long form report provided by the Reporting Accountants in respect of Great North
Eastern Railway, dated 22 July 2004.

        7.3   The Franchisee hereby acknowledges and agrees with the Authority
(for itself and as trustee for each of the other persons referred to therein) to
the disclaimer of liability which is contained in the section entitled
"Important Notice" contained in any document supplied by or on behalf of the
Authority in connection with this Agreement, the process leading to the entering
into of this Agreement, or the Franchise Services (including any "Invitation to
Tender" issued in connection therewith).

        7.4   The Franchisee irrevocably and unconditionally waives any right
which it may otherwise have to claim damages in respect of and/or to rescind
this Agreement on the basis of any warranty, representation (whether negligent
or otherwise, and whether made prior to and/or in this Agreement) or undertaking
howsoever or to whomsoever made unless and to the extent that such warranty,
representation or undertaking was made fraudulently.

8.     GOVERNING LAW

        This Agreement shall be governed by and construed in accordance with the
Laws of England and Wales and the parties irrevocably agree that the courts of
England and Wales are to have exclusive jurisdiction to settle any disputes
which may arise out of or in connection with this Agreement, except as expressly
set out in this Agreement.

3

--------------------------------------------------------------------------------




IN WITNESS whereof the parties hereto have executed this Agreement the day and
year first before written.

THE CORPORATE SEAL
OF THE STRATEGIC RAIL
AUTHORITY
HEREUNTO AFFIXED IS

AUTHENTICATED BY:
ROBERT PLAMPLIN   }    
SIGNED FOR AND ON
BEHALF OF THE
FRANCHISEE

DIRECTOR:

DIRECTOR:
 
}
 
  



CHRISTOPHER GARNETT

SHAUN MILLS

4

--------------------------------------------------------------------------------





QuickLinks


Contents
